2014 IL App (1st) 130766WC
                                 No. 1-13-0766WC
                           Opinion filed November 14, 2014
________________________________________________________________________

                                      IN THE

                        APPELLATE COURT OF ILLINOIS

                                 FIRST DISTRICT

             WORKERS' COMPENSATION COMMISSION DIVISION

________________________________________________________________________

OMRON ELECTRONICS,                           ) Appeal from the
                                             ) Circuit Court of
                                             ) Cook County.
       Appellant,                            )
                                             )
v.                                           ) No. 12 L 51148
                                             )
ILLINOIS WORKERS' COMPENSATION               )
COMMISSION, et al.,                          )
                                             ) Honorable
(Craig Bauer, deceased, by E. Belinda Bauer, ) Eileen Burke,
Special Administrator, Appellee).            ) Judge, Presiding.
________________________________________________________________________

      JUSTICE STEWART delivered the judgment of the court, with opinion.
      Presiding Justice Holdridge and Justices Hoffman, Hudson, and Harris concurred
      in the judgment and opinion.

                                     OPINION

¶1    This matter involves a claim under the Illinois Workers' Compensation Act (the

Act) (820 ILCS 301/1 et seq. (West 2006)) and the Workers' Occupational Diseases Act

(Occupational Diseases Act) (820 ILCS 310/1 et seq. (West 2006)) filed by E. Belinda

Bauer, wife and special administrator for Craig Bauer (employee), for benefits in

connection with the death of the employee due to alleged exposure to Neisseria
2014 IL App (1st) 130766WC

meningitides while on a business trip to Brazil for the employer, Omron Electronics. The

arbitrator denied compensation finding that the special administrator had not proven

causation and exposure arising out of and in the course of the decedent's employment

with the employer.      The special administrator appealed to the Illinois Workers'

Compensation Commission (Commission). The Commission unanimously reversed the

arbitrator's decision and held that the special administrator had proven by a

preponderance of the evidence that the employee had contracted Neisseria meningitides

during his business trip to Brazil. The employer filed a timely petition for review in the

circuit court of Cook County which confirmed the Commission's decision. The employer

appeals.

¶2                                BACKGROUND

¶3    The following factual recitation is taken from the evidence presented at the

arbitration hearing conducted on May 24, 2011.

¶4    The special administrator testified that the employee had worked for the employer

for four years as the company's president and chief operating officer. She testified that

the employee traveled to China and Japan on June 7 through June 14, 2006. He then

returned to Chicago and worked from his office in Schaumburg. The employee's travel

itinerary was admitted into evidence. On June 20, 2006, he left Chicago at 2:55 p.m. and

flew to Sao Paolo, Brazil. He arrived at 7:52 a.m. on June 21, 2006. He left Brazil on

June 22, 2006, at 9:50 p.m. and arrived in Chicago at 9:30 a.m. on June 23, 2006.

                                            2
2014 IL App (1st) 130766WC

¶5     The special administrator testified that when the employee returned home on June

23, 2006, she noticed that he was pale. They drove to their second home in Lake Geneva,

Wisconsin. Instead of going out to dinner like they normally did, they opted to eat at

home because the employee did not feel well. She stated that the employee was very

tired, felt a little achy, and thought he might have the flu. On June 24, 2006, the

employee awoke early and went to have his hair cut. When he returned home he laid on

the couch because he had a fever and was feeling very achy. She testified that throughout

the day he continued to get worse. By late afternoon he developed little black spots all

over his face and down his arms. The employee asked the special administrator to take

him to the hospital. She took him to the Mercy Walworth Hospital and Medical Center

emergency room in Walworth, Wisconsin. By the time they arrived at the hospital the

employee's rash had spread all over his body. The employee continued to get worse and

the medical staff decided to move him to an intensive care unit in Janesville, Wisconsin.

He was taken by ambulance to St. Mercy Health System in Janesville, Wisconsin. He

died there on June 25, 2006. The special administrator testified that the employee died of

Neisseria bacterial meningitis.

¶6     The medical records from the Mercy Walworth Hospital and Medical Center

emergency department were admitted into evidence. In patient notes written by Dr.

Kevin Parciak, he noted that the employee was examined on June 24, 2006, for a

complaint of a rash. The employee told Dr. Parciak that he had started to feel some mild

upper respiratory tract illness symptoms approximately one week prior consisting of

general malaise, nonproductive cough, and intermittent low-grade temperatures. He told
                                           -3-
2014 IL App (1st) 130766WC

Dr. Parciak that his symptoms had improved somewhat over the course of the week. The

employee reported that at about 5:00 p.m. on June 24, 2006, reddish-purplish spots

started appearing on his bilateral lower extremities and gradually ascended throughout

the rest of his body over the course of the ensuing hours up until the time of presentation.

The employee told Dr. Parciak that his only medication was Mucinex that he started

taking that afternoon for a cough. The employee denied any specific bug bites, exposure

to exotic foods, or exposure to any sick contacts specifically when travelling. Dr. Parciak

noted diffuse nonpalpable purpuric rash lesions. His impression was purpuric rash due to

infectious etiology. Dr. Parciak wrote that he "entertained the possibility of this patient

having meningococcemia," but did not have a "high suspicion" of meningitis because the

employee did not have a significant headache, neck pain, neck stiffness, or photophobia,

although meningitis was still possible. He opined that it was likely that the employee was

"septic from some unknown bacteria or viral cause which is especially concerning

because of his recent travel history." The ambulance was contacted to transport the

employee to St. Mercy Health System in Janesville, Wisconsin, and Dr. Parciak noted

that the employee did not exhibit any signs of deterioration.

¶7     Dr. Badar Kanwar treated the employee on June 25, 2006, at St. Mercy Health

System in Janesville. In his patient notes he wrote that the employee had been sick with

cold like symptoms since he returned from Japan, but that he only developed a rash,

generalized malaise, and weakness that day. When the employee arrived at the hospital

after transfer from the emergency room at Mercy Walworth Hospital and Medical Center,

he was able to talk and answer Dr. Kanwar's questions appropriately. Dr. Kanwar noted
                                            -4-
2014 IL App (1st) 130766WC

that the employee appeared to be in respiratory distress. The employee appeared very

cyanotic and had a diffuse purpuric rash all over his body. He wrote that the employee

was intubated and sedated when he became bradycardic, went into asystole, and died.

Unsuccessful efforts were made to resuscitate the employee. Dr. Kanwar noted that his

total time caring for the employee was 90 minutes.

¶8     The autopsy report from St. Mercy Health System in Janesville was admitted into

evidence. The final diagnosis was hemorrhagic adrenals consistent with Waterhouse-

Friderichsen Syndrome, and pre-mortem blood culture positive for Neisseria

meningitides.

¶9     Dr. Charles Stratton testified by evidence deposition on behalf of the special

administrator. He is the clinical director of the microbiology laboratory, an associate

professor of pathology and medicine, and an associate director of the pathology residency

program at Vanderbilt University in Nashville, Tennessee. He is board certified in

internal medicine, infectious diseases, medical microbiology, and public health and

medical microbiology.      He testified that he had treated people with Neisseria

meningitides since 1971.

¶ 10   Dr. Stratton testified that he had reviewed the employee's medical records from

Mercy Walworth Hospital and Medical Center in Lake Geneva, Wisconsin, St. Mercy

Health System in Janesville, Wisconsin, the death certificate, the autopsy report, and his

itinerary. He stated that the report from Mercy Walworth Hospital that the employee had

a purpuric rash that was even on his palms and soles of his feet was very significant

because one of the few illnesses that causes a rash on a person's palms and soles is
                                           -5-
2014 IL App (1st) 130766WC

meningococcemia. Dr. Stratton testified that the clinician at Mercy Walworth Hospital

diagnosed the employee with disseminated intravascular coagulation which means sepsis

syndrome. He stated that sepsis involves a cytokine storm which makes blood vessels

leaky as evidenced by the purpuric rash. Once the employee arrived at the hospital in

Janesville, the medical records indicate that he had acute respiratory failure. Dr. Stratton

stated that leaky blood vessels in the lungs caused this acute respiratory distress. He

stated that the employee was intubated and sedated, then his heart stopped.

¶ 11   Dr. Stratton testified that the premortem blood cultures on June 24, 2006, grew

Neisseria meningitides which was significant because it confirmed the clinical impression

from the first physician who examined the employee that he indeed had Neisseria

meningitides in his blood. Dr. Stratton testified that Neisseria meningitides is another

term for meningococcemia.

¶ 12   Dr. Stratton testified that he reviewed the autopsy report which indicated that the

employee died of meningococcemia. The death certificate listed the cause of death as

Neisseria meningitides bacterium. He agreed with the cause of death listed on the death

certificate.

¶ 13   Dr. Stratton testified that humans are the only natural reservoirs of Neisseria

meningitides meaning that it is not something a person could get from drinking water,

petting a cat, or cleaning a chicken coop. A person can only contract the infection from

another human. Dr. Stratton testified that an individual can be exposed to meningococcal

disease and become colonized, but not infected.        These people are then carriers of

meningococcal disease.       Dr. Stratton stated that the most common method of
                                            -6-
2014 IL App (1st) 130766WC

transmission of Neisseria meningitides is airborne respiratory droplets. He stated that if a

person is in an area with other people and someone who has colonized Neisseria

meningitides coughs, sneezes, talks, or sings, the aerosolized droplets from his

nasopharnyx get into the air and can be inhaled by someone else causing that person to

contract the organism. The droplet nuclei remain in the room and circulate until the air

system replaces the air with other air. He stated that depending on the air circulation, the

droplet nuclei can float around for weeks as was learned from the spread of diseases on

submarines during World War II. He opined that, more likely than not, the Neisseria

meningitides was transmitted to the employee through airborne respiratory droplets.

¶ 14   Dr. Stratton testified that the early symptoms of Neisseria meningitides are

nonspecific meaning the patient does not feel good, may have a low-grade fever, and has

malaise. The symptoms do not include a sore throat, runny nose, cough, or sneezing, and

it does not act like a cold or upper or lower respiratory tract infection. Dr. Stratton stated

that a person who already had an upper respiratory tract infection is at greater risk to

develop Neisseria meningitides. Dr. Stratton noted that the employee's medical records

show that he had a mild respiratory tract infection. Dr. Stratton testified that because the

employee had a respiratory tract infection he was "primed or he had a cofactor that would

make the likelihood of him not only becoming colonized but becoming infected with the

Neisseria meningitides more likely."

¶ 15   Dr. Stratton testified that the incubation period for meningococcemia is 2 to 10

days. He stated that in the employee's case the concomitant respiratory tract infection


                                            -7-
2014 IL App (1st) 130766WC

acted as a cofactor and facilitated the meningococcemia so he thought the incubation

period would be 2 days rather than 10 days.

¶ 16   Dr. Stratton testified that it was well known that international travel increases the

risk for Neisseria meningitides infections. He stated that "Sao Paolo is well known in the

medical literature, as well as among infectious disease specialists, as an area where

there's an increased prevalence of Neisseria meningitides." He stated that the endemic

rate of Neisseria meningitides is 2 to 5 per 100,000 people in Sao Paolo versus 1 per

100,000 in the United States.

¶ 17   Dr. Stratton testified that the employee was in Sao Paolo from June 21 to June 23,

2006, and became ill on June 24. He stated "the respiratory tract infection plus the

likelihood of acquiring this organism while in Sao Paolo is the perfect - - it's very good

timing for the acquisition and dissemination of this organism, which became clinically

apparent by June 24th."      Dr. Stratton testified that "My opinion is that it was his

international travel, specifically the trip to Sao Paolo, that allowed the meningococcemia

that he died from to occur. Had he not gone to Sao Paulo or had any international travel,

then it's my opinion that he wouldn't have died of Neisseria meningitides." He further

stated that it was his opinion to a reasonable degree of medical certainty, that the

employee acquired meningococcemia in Sao Paolo as a result of his travel to that city.

He stated "I think that's the most likely source given the incidence of this pathogen in Sao

Paolo as well as the timing of the trip and the subsequent meningococcemia. It all fits

together quite nicely with acquisition of the organism while he was in Sao Paolo,

probably facilitated or even accelerated due to a cofactor of the respiratory tract infection
                                            -8-
2014 IL App (1st) 130766WC

he was known to have - - or reported to have, and that the timing is very consistent with

acquisition of this organism." Dr. Stratton stated that while the most likely location that

the employee contracted Neisseria meningitides was Sao Paolo, "[o]bviously, anything is

possible."

¶ 18   Dr. Stratton testified that his opinions were based on his experience and training,

and his ability to interpret the medical literature. He stated that he provided medical

articles to support that he used evidence-based medicine in terms of coming to his

decisions. The articles were admitted into evidence.

¶ 19   Dr. William Lawrence Drew testified by evidence deposition on behalf of the

special administrator. He is the director of the virology laboratory at the University of

California at San Francisco and the chief of infectious disease at the University of

California San Francisco Medical Center. He has a Ph.D. in experimental pathology with

an emphasis on virology and is board certified in internal medicine with a subspecialty in

infectious disease.

¶ 20   Dr. Drew testified that he reviewed records from Mercy Walworth Hospital and

Medical Center in Lake Geneva, Wisconsin, and St. Mercy Health System of Janesville,

Wisconsin. Dr. Drew testified that as soon as he saw that the employee had been to

Brazil, it was "a very major red alert to someone in [his] field because Brazil is known

for an ongoing problem with meningococcus, this organism from which he expired, and

they have had an ongoing problem for years and years, and the estimates are they have at

least three to six times the amount of problems with this organism in Brazil than we have

in the U.S."
                                           -9-
2014 IL App (1st) 130766WC

¶ 21   Dr. Drew testified that the employee's death certificate listed the cause of death as

Neisseria meningitides bacterium and he agreed with this finding. He found it significant

that the death certificate noted an interval between onset and death of one to two days.

He felt this supported a very brief incubation period and a connection to the employee's

exposure in Brazil. Dr. Drew stated that Neisseria meningitides is transmitted by the

respiratory route.   He testified that, "there's no debate that he had meningococcal

infection, and meningococcal infection is more prevalent in Brazil than it is here in the

U.S. and his incubation period is completely compatible with having acquired it in Brazil.

So, putting those two pieces of evidence together, yes, my opinion is that it's more

probable than not that that is what took place." He stated that he believed that the

employee acquired Neisseria meningitides as a result of his travel to Sao Paolo. He

testified that the last day that the employee could have contracted the Neisseria

meningitides bacteria was on June 22 or early on June 23, 2006, and the earliest he could

have contracted it would have been June 14, 2006. Dr. Drew testified that "I can say that

[the employee] would not have died at this time in his life from this infection had he not

made that trip [to Brazil]."

¶ 22   Dr. Drew testified that typically a person who is infected with the Neisseria

meningitides bacteria does not develop the clinical disease. A small subset may develop

respiratory symptoms such as a pharyngitis, a sinusitis, or a runny nose. An exceedingly

small subset will develop a more serious disease such as meningococcemia or

meningococcal meningitis.      Dr. Drew testified that the mild upper respiratory tract

symptoms that the employee told Dr. Parciak about could have been due to Neisseria
                                           - 10 -
2014 IL App (1st) 130766WC

meningitides, but in his opinion were likely to have been a separate illness acquired

before going to Brazil. He stated that it is the opinion of many experts that an ongoing

prior infection may weaken a person's defenses against Neisseria meningitides. He stated

it would be "hard to sort out whether this was really due to - - all of it due to Neisseria

meningitides or there was another process and then superimposed Neisseria meningitides

acquisition in Brazil."

¶ 23   Dr. Drew testified that he reviewed Dr. Stratton's report and he agreed that he is

someone who has sufficient expert qualifications to write opinions concerning Neisseria

meningitides. He further averred that he agreed with Dr. Stratton's opinions.

¶ 24   A report from Dr. Jeffrey Coe dated November 15, 2006, was admitted into

evidence.   Dr. Coe is board certified in occupational medicine.        He wrote that he

reviewed medical records at the request of the employer relating to the care of the

employee. Dr. Coe wrote that the employee became acutely ill with symptoms and

clinical findings consistent with bacterial meningitis following his return from a business

trip. He stated that Neisseria meningitides is spread through direct hand contact or

droplets spread by coughing or sneezing from an asymptomatic carrier. He noted that the

incubation period varies from 2 to 10 days. He opined that based on the information

reviewed, it was his opinion that it would be impossible to state to a reasonable degree of

medical certainty that the employee contracted bacterial meningitis during his business

trip to Brazil in June 2006. He based this opinion on the fact that because the incubation

period ranges from 2 to 10 days, it would be impossible to determine whether the

employee was exposed to the bacteria before or during his trip to Brazil.
                                          - 11 -
2014 IL App (1st) 130766WC

¶ 25   A report from Dr. Fred Zar dated August 22, 2007, was admitted into evidence.

He is a professor of medicine, the vice head for medical education, and the program

director for internal medicine at the University of Illinois at Chicago. Dr. Zar wrote that

after reviewing the employee's medical records at the request of the employer, it was

clear that the employee died of meningococcal meningitis despite receiving timely and

appropriate care. He wrote that carriers transmit the bacteria to another person via

respiratory secretions. He wrote that the typical clinical manifestations of infection

include an acute onset of fever, nausea, vomiting, headache, altered mental state, severe

muscle aches, and about 50 % of infected people will have a rash. Dr. Zar noted that the

incubation period for Neisseria meningitides is 4 days with a range between 2 and 10

days. The first symptom specific to meningococcal meningitis in the employee appeared

to have been the rash which occurred on the evening of June 24, 2006. Dr. Zar opined

that the bacterium was acquired 2 to 10 days prior to the appearance of the rash or

sometime between June 14 and June 22, 2006. Because the average incubation period is

four days, he opined that June 20, 2006, was most likely the date that the employee

contracted the bacterium. Because of the incubation period, Dr. Zar opined that it was

impossible for him to tell with any degree of medical certainty whether the employee

contracted this bacteria in the United States or Brazil.

¶ 26   On December 3, 2008, Dr. Zar amended his report. He wrote that because the

employee was only in Brazil for about 36 hours, the time period represents only 19% of

the total range of known incubation for the disease, thus making it statistically more

likely than not that it was not acquired in Brazil. He further noted that it was unlikely
                                            - 12 -
2014 IL App (1st) 130766WC

that the employee contracted his meningococcal infection on his flight to or from Brazil.

Furthermore he provided printouts of information appearing on the Centers for Disease

Control website that provides advice to travelers on risks of infectious diseases in Brazil.

He noted that the website did not list an increased risk of meningococcal infection from

travel to Brazil, nor did it recommend that travelers to Brazil receive the meningococcal

vaccine.

¶ 27   Ricardo Moura testified by telephonic evidence deposition. He testified that he

worked as a general manager for the employer in Sao Paolo, Brazil. He stated that he

was interviewed for this position by the employee on June 22, 2006. He stated that he

met with the employee at an employment agency's office. The meeting took about one-

half hour. Mr. Moura testified that the employee "looked like a person that was a

hundred percent fit and one that makes sports."

¶ 28   Marcos Ito testified by telephonic evidence deposition. He stated that he worked

as the technical support manager for the employer in Sao Paolo, Brazil. Approximately

30 people worked at that office. He stated that on June 21, 2006, he met with the

employee and Eduardo Penteado. Later the three had dinner together at a restaurant.

Dinner lasted 45 minutes to one hour. The next day, the employee arrived at the office

around noon after conducting interviews at the employment agency's office. Mr. Ito

testified that the employee left the office at around 3:00 p.m. to go to the airport.

¶ 29   Eduardo Penteado testified by telephonic evidence deposition. He stated that he is

the marketing and technology manager for the employer. He stated that he picked the

employee up from the airport on June 21, 2006, and took him to the employer's office.
                                            - 13 -
2014 IL App (1st) 130766WC

Fifteen to twenty people worked inside the office.        Mr. Penteado testified that the

employee met with him and Mr. Ito, and possibly someone named Adriana. The meeting

lasted two to three hours. He stated that he had dinner with the employee and Mr. Ito.

They arrived at 8:00 or 9:00 p.m. The restaurant was two stories and it was not full.

They talked among themselves and the only other person the employee spoke with was

the waitress. He estimated that they were at the restaurant for two hours. He then drove

the employee to his hotel and dropped him off. Mr. Penteado testified that he picked the

employee up from the hotel at about 9:00 a.m. the next morning and took him to the

employer's office. He stated that he did not remember what the employee did that

morning. He stated that the employee interviewed Mr. Moura, but he did not remember

if that took place at the office or somewhere else. Mr. Penteado testified that if the

employee went to the employment agency's office, he probably took a taxi.               The

interview was confidential and none of the employees at the employer's Sao Paolo office

knew about it. Mr. Penteado did not have breakfast or lunch with the employee and did

not know if he ate with anyone else. The employee's expense report was admitted into

evidence. It showed that he went to McDonald's on June 22, 2006. Mr. Penteado drove

the employee to the airport on June 22, 2006. He did not remember how early the

employee arrived at the airport. He stated that typically the employee arrived four to five

hours prior to his flight. Mr. Penteado testified that the employee did not look like he had

any symptoms that might have been the start of meningitis. He looked tired like a long

distance traveler.


                                           - 14 -
2014 IL App (1st) 130766WC

¶ 30   The special administrator testified that the employee's health prior to June 25,

2006, was very good and that he was not under the care of a doctor for any reason. The

special administrator testified that she helped the employee pack for his trip to China and

Japan. She testified that he was physically fine and was excited about the trip because it

involved an acquisition. She stated that she did not observe any physical problems or

ailments on his return from China and Japan. She testified that before he left for Brazil,

he did not have any physical problems or ailments that she was able to notice.

¶ 31   Stephen Kozik testified that he had been employed by the employer for 19 years.

He stated that the employee was his mentor. He communicated with the employee daily

by telephone, in person, and by email. He testified that on June 20, 2006, in an email he

asked the employee how he was feeling and the employee responded "fine, but I think I

got the bird flu in China." Mr. Kozik testified that he did not "know if it was tongue-in-

cheek." He further testified that because the bird flu was news at the time, "he may have

been joking around about being in China."

¶ 32   The arbitrator held that the employee did not sustain an accident/exposure that

arose out of and in the course of his employment. He found that the special administrator

failed to prove, by a preponderance of the evidence, that the employee was infected with

Neisseria meningitides while in Brazil. He found that the evidence in total supported a

finding that the employee contracted meningitis while in the United States before he left

for Brazil.

¶ 33   The special administrator sought review of this decision before the Commission.

The Commission unanimously reversed the arbitrator's decision. It found that the special
                                            - 15 -
2014 IL App (1st) 130766WC

administrator proved by a preponderance of the evidence that the employee acquired

Neisseria meningitides during the course of his travels to Brazil. It found that the

opinions of Dr. Stratton and Dr. Drew were more persuasive than the opinions of Dr. Coe

and Dr. Zar. The Commission awarded the special administrator death benefits, burial

expenses, and reasonable and necessary medical expenses in the amount of $10,359.69.

The employer sought judicial review of the Commission's decision in the circuit court of

Cook County. The circuit court confirmed the Commission's decision. The employer

appealed.

¶ 34                             ANALYSIS

¶ 35   The employer argues that the Commission's decision was contrary to law as the

evidence presented was legally insufficient to establish exposure. It argues that the

Commission's decision was based on the mere and remote possibility that the employee

was exposed to Neisseria meningitides at some unknown time, in an unknown location in

Sao Paolo, Brazil.    It argues that the Commission's decision was thus based on

speculation and conjecture. The employer's argument is not a legal argument, but one

based on the sufficiency of the evidence.         The Commission's factual findings are

reviewed under the manifest weight of the evidence standard.         Johnson v. Illinois

Workers' Compensation Comm'n, 2011 IL App (2d) 100418WC, ¶ 17, 956 N.E.2d 543.

¶ 36   An occupational disease is a disease arising out of and in the course of

employment. 820 ILCS 310/1(d) (West 2006). The claimant in an occupational disease

case has the burden of proving that he suffers from an occupational disease and that a

causal connection exists between the disease and his employment. Freeman United Coal
                                         - 16 -
2014 IL App (1st) 130766WC

Mining Co. v. Illinois Workers' Compensation Comm'n, 2013 IL App (5th) 120564WC, ¶

21, 999 N.E.2d 382. Whether there is a causal connection between the disease and the

employment is a question of fact. Id. It is the function of the Commission to decide

questions of fact and its determination on a question of fact will not be disturbed on

review unless it is against the manifest weight of the evidence. Id. A finding is against

the manifest weight of the evidence if an opposite conclusion is clearly apparent. Id.

¶ 37   In the instant case there is no dispute that the employee died as a result of

contracting Neisseria meningitides. The issue is whether there was a causal connection

between the disease and his employment.

¶ 38   The Occupational Diseases Act provides:

       "A disease shall be deemed to arise out of the employment if there is apparent to

       the rational mind, upon consideration of all the circumstances, a causal connection

       between the conditions under which the work is performed and the occupational

       disease. The disease need not to have been foreseen or expected but after its

       contraction it must be apparent to have had its origin or aggravation in a risk

       connected with the employment and to have flowed from that source as a rational

       consequence." 820 ILCS 310/1(d) (West 2006).

"Nothing in the statutory language requires proof of a direct causal connection." Sperling

v. Industrial Comm'n, 129 Ill. 2d 416, 421, 544 N.E.2d 290, 292 (1989). A causal

connection may be based on a medical expert's opinion that an accident "could have" or

"might have" caused an injury. Consolidation Coal Co. v. Industrial Comm'n, 265 Ill.

App. 3d 830, 839, 639 N.E.2d 886, 892 (1994).           "In addition, a chain of events
                                           - 17 -
2014 IL App (1st) 130766WC

suggesting a causal connection may suffice to prove causation even if the etiology of the

disease is unknown." Id.

¶ 39   The employer argues that the opinions of Dr. Stratton and Dr. Drew were not

based on relevant factual data concerning Neisseria meningitides infection rates in Brazil.

It argues that the articles provided by Dr. Stratton and Dr. Drew did not support an

increased risk of meningococcal infection for travelers to Brazil. The articles were

admitted into evidence and were considered by the Commission in making its

determination. Dr. Drew testified that Brazil is known for an ongoing problem with

meningococcus. Dr. Stratton testified that Sao Paolo was well known among infectious

disease specialists as an area where there is an increased prevalence of Neisseria

meningitides. He testified that the endemic rate of Neisseria meningitides infection in

Sao Paolo is 2 to 5 per 100,000 people and in the United States it is 1 in 100,000. Dr.

Drew testified that Brazil has "3 to 6 times the amount of problems with this organism"

than in the United States. The Commission was aware of the statistical chance for an

individual to contract Neisseria meningitides in Brazil.

¶ 40   The employer argues that the Commission's decision was based on the mere and

remote possibility that the employee was exposed to Neisseria meningitides at some

unknown time, in an unknown location in Sao Paolo, Brazil. It argues that the special

administrator did not present any evidence that the employee was exposed to a specific

carrier of Neisseria meningitides or that he was in any crowded areas in Brazil where

there might have been an increased risk of infection.


                                           - 18 -
2014 IL App (1st) 130766WC

¶ 41   Dr. Stratton, Dr. Drew, Dr. Coe, and Dr. Zar all agreed that Neisseria meningitides

is transmitted through airborne respiratory droplets. Dr. Stratton and Dr. Drew testified

that most people who are infected with Neisseria meningitides do not develop the disease,

but are carriers. Dr. Zar wrote in his report that "once a new person acquires the

organism, the vast majority of the time the person makes proteins (antibodies) to prevent

the bacterium from penetrating the nasopharynx and entering the blood stream.

Individuals who successfully create antibodies will not develop the symptoms but will

become carriers." The employer argues that there was no evidence that the employee was

in a crowded setting. It is true that a crowded setting increases a person's risk of

contracting Neisseria meningitides because there is greater exposure to carriers.

However, a person only needs to come into contact with respiratory droplets from one

carrier to become infected. While in Brazil, the employee interviewed candidates for the

position of general manager of the Sao Paolo office, traveled to the employment agency's

office, most likely by taxi, stayed in a hotel, ate at McDonald's and one other restaurant,

spent hours at the employer's Sao Paolo office, and spent several hours at the Sao Paolo

airport. He was in contact with numerous people during his trip to Brazil, any one of

whom may have been infected with Neisseria meningitides.

¶ 42   The employer argues that the employee had an upper respiratory tract infection

before he left for Brazil and that it was a manifestation of meningitis. It asserts that these

symptoms support a finding that the employee contracted Neisseria meningitides before

he left for Brazil. Dr. Stratton testified that the early symptoms of Neisseria meningitides

are nonspecific and do not include upper or lower respiratory tract infection symptoms.
                                            - 19 -
2014 IL App (1st) 130766WC

Dr. Zar wrote in his report that the clinical manifestations of the infections are an acute

onset of fever, nausea, vomiting, headache, altered mental state, severe muscle aches, and

in 50% of infected people a rash.       He did not indicate that the symptoms include

symptoms similar to those in respiratory tract infections.   Dr. Drew testified that a small

subset of people who are infected with Neisseria meningitides may develop respiratory

symptoms such as pharyngitis, sinusitis, or a runny nose. Dr. Stratton testified that had

respiratory tract infection symptoms been symptoms of Neisseria meningitides, the

employee would have been sick in Brazil. No one testified that the employee was ill in

Brazil. In fact, Mr. Moura testified that the employee "looked like a person that was a

hundred percent fit and one that makes sports." Dr. Parciak testified that the employee

told him his respiratory tract symptoms had been improving. Based on this evidence, the

Commission could infer that the employee's upper respiratory tract infection was not a

manifestation of Neisseria meningitides.

¶ 43   Both Dr. Stratton and Dr. Drew testified that a respiratory tract infection would

weaken a person's defenses against Neisseria meningitides. Dr. Stratton testified that the

employee's respiratory tract infection "facilitated or even accelerated" his development of

Neisseria meningitides.

¶ 44    All four doctors agreed that the incubation period for Neisseria meningitides is 2

to 10 days. Dr. Stratton opined that to a reasonable degree of medical certainty, the

employee acquired meningococcemia in Sao Paolo. He felt that Brazil was the most

likely location that the employee contracted Neisseria meningitides based on when the

employee became ill, the timing of the trip to Sao Paolo, and the fact that the employee
                                           - 20 -
2014 IL App (1st) 130766WC

had a respiratory tract infection that facilitated or accelerated his contraction of the

bacterium. Dr. Stratton averred that the incubation period in the employee's case was 2

rather than 10 days.     Dr. Drew testified that the interval between the onset of the

employee becoming ill and his death supported a very brief incubation period. He opined

that the employee contracted Neisseria meningitides as a result of his travel to Sao Paolo.

Dr. Coe and Dr. Zar testified that, based on an incubation period of 2 to 10 days, it was

impossible to determine whether the employee was exposed to Neisseria meningitides

before or during his trip to Brazil.

¶ 45   The Commission found that the opinions of Dr. Stratton and Dr. Drew were more

persuasive than those of Dr. Coe and Dr. Zar. The Commission is charged with resolving

conflicts in medical opinion evidence. Bernardoni v. Industrial Comm'n, 362 Ill. App. 3d

582, 597, 840 N.E.2d 300, 312 (2005). It is the function of the Commission to judge the

credibility of witnesses, resolve conflicts in the evidence, assign weight to be accorded

the evidence, and draw reasonable inferences from the evidence. Hosteny v. Illinois

Workers' Compensation Comm'n, 397 Ill. App. 3d 665, 674, 928 N.E.2d 474, 482 (2009).

We cannot say based upon the record before us that the Commission's decision is

contrary to the manifest weight of the evidence.

¶ 46                                   CONCLUSION

¶ 47   For the foregoing reasons, we affirm the judgment of the circuit court confirming

the decision of the Commission.



¶ 48   Affirmed.
                                           - 21 -
2014 IL App (1st) 130766WC




                             - 22 -